Case 2:19-cv-00077-PSG-SHK Document 28 Filed 04/15/20 Page 1 of 1 Page ID #:2368




   1                                                                     JS-6
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        R.C.B.,                                     Case No. 2:19-cv-00077-PSG-SHK
  12
  13
        Plaintiff,                                  JUDGMENT
  14                        v.
  15    ANDREW M. SAUL, Commissioner of
  16    Social Security,
  17                                   Defendant.

  18
  19          It is the judgment of this Court that the Commissioner of Social Security’s

  20   decision is REVERSED and this case is REMANDED to the Social Security

  21   Administration for further proceedings consistent with this Court’s Order

  22   Accepting the Findings and Recommendation of the United States Magistrate

  23   Judge.

  24
  25   DATED: April 15, 2020           ________________________________
  26                                   HONORABLE PHILIP S. GUTIERREZ
                                       United States District Judge
  27
  28
